Citation Nr: 0611460	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-26 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for bilateral arthritis 
of the knees.

3.  Entitlement to service connection for hammertoe deformity 
of the second toe of the left foot.

4.  Entitlement to special monthly compensation based on the 
need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to July 1945 
and from April 1948 to June 1966.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2000 RO rating decision that denied 
service connection for residuals of a left knee injury, for 
arthritis of the knees, and for hammertoe deformity of the 
second toe of the left foot.  The RO also denied special 
monthly compensation based on the need for aid and attendance 
or by reason of being housebound.  

The veteran has also raised claims for service connection for 
residuals of frostbite of the hands (which is separate from 
his already service-connected eczema) and for residuals of 
injuries to the left ear, the left arm, and his head.  The 
Board refers these issues to the RO for its consideration in 
the first instance, as appropriate.

The claims for service connection for residuals of a left 
knee injury and for arthritis of the knees are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  Any current hammertoe deformity of the second toe of the 
left foot was not present during service or related to that 
service or any aspect thereof.

2.  Service connection is in effect for a low back disability 
(residuals of a lower back injury, degenerative disc disease, 
post-operative laminectomy and fusion) (rated 40 percent 
disabling), for anxiety reaction (30 percent), eczema 
(30 percent), duodenal ulcer (0 percent), hearing loss (0 
percent), and bronchitis (0 percent).  A total disability 
rating based on individual unemployability due to service-
connected disabilities (a TDIU rating) is also in effect.

3.  None of the veteran's service-connected disabilities 
renders him permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  While he requires some 
assistance with activities of daily living, no service-
connected disabilities result in an inability to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; an inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; an inability to attend to the wants of nature; or 
physical or mental incapacity that requires care or 
assistance on a regular basis against the hazards or dangers 
inherent in his daily environment.

4.  The veteran is not confined to his house or its premises 
by any service-connected disabilities.


CONCLUSIONS OF LAW

1.  A hammertoe deformity of the second toe of the left foot 
was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for special monthly compensation based on 
the need for aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A. § 1114(l), (s) 
(West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2000, February 2002, 
and April 2002; an October 2000 rating decision; and a 
statement of the case in July 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); see also Dingess v. Nicholson, No. 01-1917, 
__ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 2006).  
Thus, VA has satisfied its duty to notify the appellant.

VA has also obtained all relevant, identified, and available 
evidence has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence with 
regard to the hammertoe deformity or special monthly 
compensation.  VA has also obtained examinations.  VA has 
satisfied its duties to notify and assist the claimant.

I.  Service connection for
hammertoe deformity of the second toe of the left foot

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A showing of chronic disease in service requires a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
The Board analyzes all the evidence and evaluates its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The veteran's service medical records reflect treatment for 
various orthopedic problems (primarily involving the spine), 
but not for any problems with any toes of the left foot.  
Indeed, on his January 1966 retirement medical history 
report, the veteran noted that he did not have any foot 
trouble.

In addition, since separation from service, none of the 
available medical records indicates any treatment for or 
finding of a hammertoe deformity.  A private doctor's medical 
records from 1979 to 2000 reflect treatment for various non-
service-connected conditions.  After falling on his left side 
in March 1996, the veteran's left hip and right knee were 
painful.  In December 1996, his right foot was swollen, red, 
and painful.  In July 1997, the veteran complained that his 
back and left knee were "out of place."  The records do 
refer to pain in both calves in December 1997.  Also, in July 
1998, the doctor described recent right knee problems as 
having been triggered by a fall one week earlier.  But none 
of these records indicates the existence of any current 
hammertoe deformity of any toes on the left foot.    

A relaxed evidentiary standard of proof applies to determine 
service connection for injuries alleged to have been incurred 
in combat.  38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  When an injury or disease is alleged 
to have been incurred or aggravated in combat, its incurrence 
or aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
"Satisfactory evidence" is credible evidence.  Collette, 82 
F.3d at 392.  Credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, 38 
U.S.C.A. § 1154(b) does not establish a presumption of 
service connection.  Rather, it eases a combat veteran's 
burden of demonstrating the occurrence of some in-service 
incident to which the current disability may be connected.  
Collette, 82 F.3d at 392.  The reduced evidentiary burden 
applies only to the question of service incurrence, but not 
to the question of either current disability or nexus to 
service.  Competent medical evidence is generally necessary 
as to the questions of but not to the question of either 
current disability or nexus to service.  Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

In this case, there is no evidence of current disability or 
any evidence of any post-service treatment for hammertoe 
deformity of second toe of the left foot.  Moreover, even if 
the veteran alleges that he developed hammertoes while 
jumping from tanks, he states that these jumps occurred from 
1948 to 1966.  Certainly, the service records do not suggest 
that the veteran was engaged in combat during all those 
years.  Indeed, the thorough service medical records, 
including those from separation and from periodic medical 
history reports, noted no foot problems at all.  In fact, the 
reports specifically denied any foot problems.  This clearly 
and convincingly rebuts the assertions to the extent that any 
of them involve combat.

Thus, the weight of the evidence does not show that the 
veteran has a current hammertoe deformity of the second toe 
of the left foot that was incurred in or aggravated by his 
active service.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the Board denies the claim.  38 U.S.C.A. § 5107(b) 
(West 2002).

II.  Special monthly compensation
based on the need for aid and attendance
or by reason of being housebound

Special monthly compensation at the aid and attendance rate 
is payable when the veteran, due to service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet or one hand and one foot, or is blind in both 
eyes, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  Relevant factors are inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
The term "bedridden" actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the claimant is unable to perform should be 
considered in connection with his/her condition as a whole.  
It is only necessary that the evidence establish that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).  The veteran must be unable to perform one of the 
enumerated disabling conditions, but the veteran's condition 
does not have to present all of the enumerated disabling 
conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In this case, service connection is in effect for a low back 
disability (residuals of a lower back injury, degenerative 
disc disease, post-operative laminectomy and fusion) (rated 
40 percent disabling), for anxiety reaction (30 percent), 
eczema (30 percent), duodenal ulcer (0 percent), hearing loss 
(0 percent), and bronchitis (0 percent).  A total disability 
rating based on individual unemployability due to service-
connected disabilities (a TDIU rating) is also in effect.

Private medical records from 1979 to 2000 show ongoing 
treatment for various conditions.  However, none of them 
shows that the veteran is housebound or that he required 
regular aid and assistance with activities such as bathing, 
feeding, cleaning, hygiene due to any of the service-
connected disabilities.  Nor do these records show any mental 
or physical incapacity due to any of the service-connected 
disabilities. 

VA medical records from 2000 to 2001 reflect treatment for 
various non-service-connected conditions, such as 
cerebrovascular accident, congestive heart failure, colon 
polyps, atrial fibrillation, diabetes mellitus type II, 
chronic kidney failure, hypertension, pneumonia, and 
hypothyroidism.  Again, none of these records indicate that 
the veteran is housebound.  Nor do they show any mental or 
physical incapacity or a need for regular aid and assistance 
with activities such as bathing, feeding, cleaning, or 
hygiene due to any service-connected disabilities.  While the 
veteran has had to use a walker, there is no indication that 
has been due to any service-connected disability.

On a June 2000 examination, the examining doctor commented 
that degenerative disc disease of the cervical and thoracic 
spines as well as extensive degenerative disc disease of the 
lumbar spine affected the veteran's daily activities and that 
he would continue to have significant problems with walking 
because of intervertebral disc syndrome.  Notably, additional 
affected activities were cooking, vacuuming, shopping, 
gardening, gardening, climbing stairs, taking out the trash, 
or mowing the lawn.  However, the veteran could brush his 
teeth, dress himself, shower, and even drive a car.  The 
Board acknowledges that the veteran has limitations, but he 
is able to bathe, attend to the wants of nature and personal 
hygiene, and can even leave the house by car.  Also, while he 
apparently cannot cook, there is no indication that he 
requires assistance with feeding himself.

Moreover, a June 2000 VA aid and attendance examination 
indicates that the veteran had minimal restrictions of the 
upper extremities and could perform his own activities of 
daily living.  The examiner also noted that the veteran had 
slow movements and gait and required an assistive device (a 
walker or a cane) for walking or transfers because of 
decreased balance and decreased general strength.  In 
addition, restrictions of the spine, trunk, and neck were due 
to his aging.  However, the examiner did note that the 
veteran needed help with travel away from home and to assist 
with the activities of daily living.  The examiner also 
checked a box indicating that the veteran needed the daily 
personal health care services of a skilled provider.  But 
ultimately, the veteran's restrictions and needs were all 
attributed to several non-service-connected disorders: 
status-post cerebrovascular accident, diabetes, atrial 
fibrillation and congestive heart failure, hypertension, and 
chronic renal failure.  

The Board is sympathetic to the veteran's condition, but 
special monthly compensation based on the need for aid and 
attendance must be due to service-connected disabilities.  In 
this case, even accepting the June 2000 examination finding 
that the veteran needs help with activities of daily living, 
the only conditions that have been discussed in connection 
with that need for assistance are only non-service-connected 
conditions.  Thus, the weight of the evidence does not show 
that the veteran requires aid or assistance because of his 
service-connected disabilities.  As the preponderance of the 
evidence is against this part of the claim, the benefit-of-
the-doubt rule does not apply, and the Board denies this part 
of the claim.  38 U.S.C.A. § 5107(b) (West 2002). 

In addition, an increase in compensation (which is less than 
the increased compensation rate payable based on the need for 
aid and attendance) is available for veterans who have 
certain additional severe disabilities or who are permanently 
housebound.  To be eligible for this increased rate of 
compensation, in addition to having a single permanent 
service-connected disability rated as 100 percent under the 
regular schedular evaluation, without resort to individual 
unemployability, the veteran: (1) has additional disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  To be 
"permanently housebound," the claimant must be 
substantially confined to his dwelling and the immediate 
premises or if institutionalized, to the ward or clinical 
area.  It must also be reasonably certain that the disability 
or disabilities and resultant confinement will continue 
throughout the claimant's lifetime.  38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.350(i).

In this case, the veteran does not have a single service-
connected disability that is rated 100 percent disabling.  
Moreover, the evidence does not show that he is housebound.  
In fact, the Board notes that the veteran indicated in May 
2000 that he planned to be married and that his walker was 
stolen while he was at a restaurant in August 2000.  Also, 
according to a January 2000 VA physical therapy note, the 
veteran was being advised to use the exercise room at his 
residence.  Indeed, even the June 2000 VA aid and attendance 
examination noted that the veteran could leave his house by 
car.  While the veteran certainly has problems with walking 
that arise from non-service-connected conditions, he is not 
confined to his house by any service-connected disabilities.

Thus, the weight of the evidence does not show that the 
veteran meets the requirements for special monthly 
compensation by reason of being housebound due to service-
connected disabilities.  As the preponderance of the evidence 
is also against this part of the claim, the benefit-of-the-
doubt rule does not apply, and the Board also denies this 
part of the claim.  38 U.S.C.A. § 5107(b) (West 2002).





ORDER

Service connection for hammertoe deformity of the second toe 
of the left foot is denied.

Special monthly compensation based on the need for aid and 
attendance or by reason of being housebound is denied.


REMAND

Additional development is needed with respect to the claims 
for service connection for residuals of a left knee injury 
and for arthritis of the knees.  

The veteran has stated that he received orthopedic treatment 
for his knees in April 1990 at a VA medical facility in 
Decatur, Georgia.  He states that X-rays from that clinic 
treatment revealed flak behind his knees.  It does not appear 
that the requests for the veteran's VA medical records have 
produced a full set of records.  Therefore, on remand, the RO 
should again specifically attempt to records of treatment 
from the VA facility in Decatur, Georgia, from 1990.  To 
ensure thoroughness, the RO should obtain records of all VA 
treatment from the veteran's separation from service to the 
present from the VA facilities in Cleveland, Ohio; Syracuse, 
New York; and Decatur, Georgia.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of all VA treatment 
from the veteran's separation from service 
to the present from the VA facilities in 
Cleveland, Ohio; Syracuse, New York; and 
Decatur, Georgia.  Specifically, request 
records of Decatur orthopedic treatment in 
April 1990, including X-rays.

2.  The, readjudicate the claims for 
service connection for residuals of left 
knee injury and for arthritis of the 
knees.  If either decision remains adverse 
to the veteran, provide him and his 
representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond thereto.  Then, 
return the case to the Board for its 
review, as appropriate.

By this REMAND, the Board expresses no opinion on the 
ultimate outcome on the merits.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO must treat the claims expeditiously.  Claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


